UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 1, 2011 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 000-50805 20-0138854 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) OnJune 3,2010, Hines Real Estate Investment Trust, Inc. (“Hines REIT”) filed a Current Report on Form 8-K (the "Initial Report") with regard to the disposition of Atrium on Bay on June 1, 2011 by Hines REIT 595 Bay ULC and Hines REIT 595 Bay Trust, subsidiaries of Hines REIT Properties, L.P. (the "Operating Partnership"), which is a subsidiary of Hines REIT. Atrium on Bay is a mixed-use office and retail complex located in the Downtown North submarket of the central business district of Toronto, Canada. This Current Report on Form 8-K/A should be read in conjunction with the Initial Report. Item 9.01 Financial Statements and Exhibits. (b) Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K and is furnished herewith and incorporated by reference. Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Balance Sheet as of March 31, 2011 Unaudited Pro Forma Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and the Years EndedDecember 31, 2010 and 2009 Notes to the Unaudited Pro Forma Consolidated Financial Statements 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Real Estate Investment Trust, Inc. June 7, 2011 By: /s/Ryan T. Sims Name: Ryan T. Sims Title: Chief Accounting Officer 2 Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Financial Statements On June 1, 2011, a subsidiary of Hines Real Estate Investment Trust, Inc.("Hines REIT") sold Atrium on Bay, a mixed-use office and retail complex located in the Downtown North submarket of the central business district of Toronto, Canada to H&R REIT Properties LTD. The net proceeds received from this sale were $128.7 million after transaction costs and local taxes. The buyer is not affiliated with Hines REIT or its affiliates. The following unaudited pro forma consolidated financial information gives effect to the disposition of Atrium on Bay, including the receipt of proceeds from the sale.In our opinion, all material adjustments necessary to reflect the effects of the above transaction has been made. 3 Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2011 (In thousands) The following unaudited Pro Forma Consolidated Balance Sheet is presented as if we had disposed of Atrium on Bay as of March 31, 2011.This unaudited Pro Forma Consolidated Balance Sheet should be read in conjunction with our unaudited Pro Forma Consolidated Statement of Operations and our historical financial statements and notes thereto as filed in our quarterly report on Form 10-Q for the three months ended March 31, 2011.This unaudited Pro Forma Consolidated Balance Sheet is not necessarily indicative of what the actual financial position would have been had we completed this transaction on March 31, 2011, nor does it purport to represent our future financial position. As of March 31, 2011 (a) Adjustments for Atrium on Bay Pro Forma ASSETS Investment property, at cost: Buildings and improvements, net $ $ (b) $ Land (b) Total investment property Investment in unconsolidated entities — Cash and cash equivalents (c) Restricted cash and marketable securities — Distributions receivable — Tenant and other receivables (b) Intangible lease assets, net (b) Deferred leasing costs, net (b) Deferred financing costs, net (b) Other assets (b) TOTAL ASSETS $ $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ (b) $ Due to affiliates (b) Intangible lease liabilities, net (b) Other liabilities (b) Interest rate swap contracts — Participation interest liability — Distributions payable — Notes payable (b) Total liabilities Commitments and Contingencies — — — Shareholders' equity: Preferrred shares — — — Common shares — Additional paid-in capital — Retained deficit (d) Accumulated other comprehensive income (d) Shareholders' equity Noncontrolling interests — — — Total equity TOTAL LIABILITIES AND EQUITY $ $ $ See notes to unaudited pro forma consolidated balance sheet and notes to unaudited pro forma consolidated financial statements. 4 Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Statements of Operations For the Three Months Ended March 31, 2011 (In thousands, except per share amounts) The following unaudited Pro Forma Consolidated Statement of Operations is presented as if we had disposed ofAtrium on Bayas of January 1, 2009.This unaudited Pro Forma Consolidated Statements of Operations should be read in conjunction withour unauditedPro Forma Consolidated Balance Sheet and our historical financial statements and notes thereto as filed in our quarterly report on Form 10-Q for the three months ended March 31, 2011.This unaudited Pro Forma Consolidated Statement of Operations is not necessarily indicative of what the actual results of operations would have been had we completed this transaction on January 1, 2009, nor does it purport to represent our future operations. Three Months Ended March 31, 2011 (a) Adjustments for Atrium on Bay (b) Pro Forma Revenues: Rental revenue $ $ $ Other revenue Totalrevenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management and acquisition fees — General and administrative expenses — Total expenses Income (loss) before other income (expense), provision for income taxesand equity in losses of unconsolidated entities, net Gain on derivative instruments, net — Interest expense Interest income 69 52 Income (loss) before other income (expense), provision for income taxes and equity in losses of unconsolidated entities, net Provision for income taxes — Equity in losses of unconsolidated entities, net — Loss from continuing operations $ Loss from continuing operations per common share $ $ Weighted average number common shares outstanding See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 5 Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Statements of Operations For the Year Ended December 31, 2010 (In thousands, except per share amounts) The following unaudited Pro Forma Consolidated Statement of Operations is presented as if we had disposed of Atrium on Bay as of January 1, 2009.These unaudited Pro Forma Consolidated Statements of Operations should be read in conjunction withour unauditedPro Forma Consolidated Balance Sheet and our historical financial statements and notes thereto as filed in our annual report on Form 10-K for the year ended December 31, 2010.This unaudited Pro Forma Consolidated Statement of Operations is not necessarily indicative of what the actual results of operations would have been had we completed this transaction on January 1, 2009, nor does it purport to represent our future operations. Year Ended December 31, 2010 (a) Adjustments for Atrium on Bay (b) Pro Forma Revenues: Rental revenue $ $ $ Other revenue Totalrevenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management and acquisition fees — General and administrative expenses — Other losses — Total expenses Income (loss) before other income (expense), provision for income taxesand equity in losses of unconsolidated entities, net Loss on derivative instruments, net — Interest expense Interest income Loss before other income (expense), provision for income taxes and equity in losses of unconsolidated entities, net Provision for income taxes Equity in losses of unconsolidated entities, net — Loss from continuing operations $ $ $ Loss from continuing operations per common share $ $ Weighted average number common shares outstanding See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 6 Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Statements of Operations For the Year Ended December 31, 2009 (In thousands, except per share amounts) The following unaudited Pro Forma Consolidated Statement of Operations is presented as if we had disposed ofAtrium on Bayas of January 1, 2009.This unaudited Pro Forma Consolidated Statements of Operations should be read in conjunction withour unauditedPro Forma Consolidated Balance Sheet and our historical financial statements and notes thereto as filed in our annual report on Form 10-K for the year ended December 31, 2009.This unaudited Pro Forma Consolidated Statement of Operations is not necessarily indicative of what the actual results of operations would have been had we completed this transaction on January 1, 2009, nor does it purport to represent our future operations. Year Ended December 31, 2009 (a) Adjustments for Atrium on Bay (b) Pro Forma Revenues: Rental revenue $ $ $ Other revenue Totalrevenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management and acquisition fees — General and administrative expenses — Other losses — Total expenses Income (loss) before other income (expense), provision for income taxesand equity in losses of unconsolidated entities, net Gain on derivative instruments, net — Interest expense Interest income Incomebefore other income (expense), provision for income taxes and equity in losses of unconsolidated entities, net Provision for income taxes Equity in losses of unconsolidated entities, net — Income (loss) from continuing operations $ $ $ Income (loss) from continuing operations per common share $ $ Weighted average number common shares outstanding See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 7 Hines Real Estate Investment Trust, Inc. Unaudited Notes to Pro Forma Consolidated Financial Statements Unaudited Pro Forma Consolidated Balance Sheet as of March 31, 2011 a. Reflectsthe Company'shistorical consolidated balance sheet as of March 31, 2011. b. Reflects the Company's disposition of Atrium on Bay.Amounts represent the necessary adjustments to remove the assets and liabilities associated with Atrium on Bay. c. Reflects the proceeds received from the sale ofAtrium on Bay ($128.7 million)less any cash on hand as of March 31, 2011. d. Reflects the adjustments related to the disposition of Atrium on Bay and the gain on sale. Unaudited Pro Forma Consolidated Statement of Operations for the Three Months Ended March 31, 2011 a. Reflects the Company's historical consolidated statement of operations for the three months ended March 31, 2011. b. Reflects the Company's disposition of Atrium on Bay.Amount representsthe necessary adjustments to remove the historical revenues and expenses of Atrium on Bay, including property operating expenses, property taxes, management fees, depreciation and amortization, interest expense and interest income associated with Atrium on Bay. Such adjustments exclude the effect of the gain on sale as this represents a non-recurring transaction. Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2010 a. Reflects the Company's historical consolidated statement of operations for the year ended December 31, 2010. b. Reflects the Company's disposition of Atrium on Bay.Amount representsthe necessary adjustments to remove the historical revenues and expenses of Atrium on Bay, including property operating expenses, property taxes, management fees, depreciation and amortization, interest expense, interest income and income taxesassociated with Atrium on Bay. Such adjustments exclude the effect of the gain on sale as this represents a non-recurring transaction. Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2009 a. Reflects the Company's historical consolidated statement of operations for the year ended December 31, 2009. b. Reflects the Company's disposition of Atrium on Bay.Amount representsthe necessary adjustments to remove the historical revenues and expenses of Atrium on Bay, including property operating expenses, property taxes, management fees, depreciation and amortization, interest expense, interest income and income taxesassociated with Atrium on Bay. Such adjustments exclude the effect of the gain on sale as this represents a non-recurring transaction. 8
